DETAILED ACTION
Status of Claims
Claims 1 – 7, 9 – 12, and 14 – 25 are pending.
Claims 1, 7, 17, and 22 are independent.
Claims 1 – 7, 9 – 12, and 14 – 25 are allowable.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 17, line 7, please amend “the logic is configured to use a storage table portion of the first memory array as a secondary cache for non-address tracking volatile memory array as a secondary cache for non-address tracking operations; --.

Examiner’s Note: the amendment to claim 17 “… the logic is configured to use a storage table portion of the first memory array as a secondary cache for non-address tracking operations…” appears to be in error, as “a first memory array” is not clear defined in said claim. An attempt to contact Mr. Nathan Gallus (Reg. No. 69,860) to address these errors was conducted 9/10/2021 at the number listed on the record, however, the examiner was not able to leave a message.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485.  The examiner can normally be reached on 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERRELL S JOHNSON/
Primary Examiner, Art Unit 2187